Exhibit 10.2








































CONSOLIDATED EDISON COMPANY OF NEW YORK, INC.
2005 EXECUTIVE INCENTIVE PLAN










































Effective as of January 1, 2005
As Amended and Restated effective as of January 1, 2008
As Amended effective as of January 1, 2009
As amended effective as of January 1, 2010
As amended effective January 1, 2011
As amended effective January 1, 2015
As amended and restated effective January 1, 2017




















--------------------------------------------------------------------------------

Exhibit 10.2




CONSOLIDATED EDISON COMPANY OF NEW YORK, INC.
2005 EXECUTIVE INCENTIVE PLAN


PURPOSE


The purpose of the Plan is to provide executives designated by the Company’s
Board of Trustees as eligible to participate in the Plan with incentives to
achieve goals which are important to shareholders and customers of the Company,
to supplement the Company’s salary and benefit programs so as to provide overall
compensation for such executives which is more competitive with corporations
with which the Company must compete for the best executive talent, and to assist
the Company in attracting and retaining executives who are important to the
continued success of the Company.


Effective January 1, 2006 the Plan was amended to add specific performance
measures for the determination of the Adjusted Target Incentive Fund and the
determination of the amount of any Incentive Award.


Effective January 1, 2007 the Plan is amended by adding new performance measures
for the determination of the amount of the Incentive Award to be awarded to
certain executives and to include the President and Chief Executive Officer of
Orange and Rockland Utilities, Inc. and the Group President of the Competitive
Energy Businesses as Participants in the Plan.


Effective January 1, 2008, the Plan is amended to permit Participants to defer
up to one hundred percent (100%) of his or her Incentive Award into the Deferred
Income Plan (as defined herein), subject to the terms and conditions of the
Deferred Income Plan. Additionally, the Plan is further amended to add certain
provisions in order to comply with the requirements of Section 409A of the
Internal Revenue Code and the regulations and guidance promulgated thereunder.


Effective January 1, 2009, the Plan is amended to include the position of
Executive Vice President as an Executive Officer.


Effective January 1, 2010, the Plan is amended to increase the percentage range
of the three performance measurement in the calculation of the Target Incentive
Fund and the percentage range for the payment of Incentive Awards.


Effective January 1, 2011, the Plan is amended to change the performance
indicators the Board of Trustees considers in determining the Adjusted Target
Incentive Fund by adding a capital budget performance indicator with a 10
percent weight, reducing the weight of the operating budget performance
indicator from 20 percent to 10 percent, and adding productivity measures to
both the capital and operating budget results.


Effective January 1, 2011, the Plan is amended to include language specifically
stating that any Award granted to an Officer based on a performance period
beginning on or after January 1, 2011 is subject to the Company’s Recoupment
Policy, as amended from time to time.


Effective January 1, 2015, the Plan is amended to (i) include the following
titles as eligible employees under the Plan, any Vice President of Orange and
Rockland Utilities Inc., Senior Vice President - Corporate Shared Services and
Senior Vice President - Utility Shared Services and (ii) reduce the maximum
Incentive Award that may be payable under the Plan from 200% to 192.5%.




--------------------------------------------------------------------------------

Exhibit 10.2


Effective January 1, 2017, the Plan is amended to (i) include the title of
President and Chief Executive Officer of Con Edison Transmissions, Inc. as an
eligible employee under the Plan, (ii) change the weightings of the performance
indicators that the Board of Trustees considers in determining the Adjusted
Target Incentive Fund and (iii) increase the maximum Incentive Award that may be
payable under the Plan from 192.5% to 195%.












































































































--------------------------------------------------------------------------------

Exhibit 10.2


TABLE OF CONTENTS
Page
ARTICLE I. DEFINITIONS
1

1.01
Adjusted Target Incentive Fund                            1

shall have the meaning set forth in Section 4.03(c).
1

1.02
Annual Incentive Awards                                1

1.03
AIP                                            1

1.04
ATIP                                            1

1.05
Award Date                                        1

1.06
Board of Trustees                                    1

1.07
Board of Directors                                    1

1.08
Capital Budget                                    1

1.09
CEBs                                            1

1.10
CECONY Net Income                                1

1.11
CEI                                            2

1.12
CEI Net Income                                    2

1.13
CET                                            2

1.14
Committee                                        2

1.15
Company or CECONY                                2

1.16
Deferred Income Plan or DIP                            2

1.17
Effective Date                                    2

shall mean January 1, 2005.
2

1.18
Executive Officer                                    2

1.19
Financial Performance                                3

1.20
Incentive Award                                    3

1.21
Incentive Percentage                                3

shall have the meaning set forth in Section 4.01.
3

1.22
Officer                                            3

1.23
Operating Budget                                    3

1.24
Operating Performance                                3

1.25
O&R                                            3

1.26
O&R Net Income                                    3

1.27
Participant                                        3

1.28
Performance Indicators                                3

1.29
Plan                                            4

1.30
Plan Administrator                                    4

1.31
Potential Award                                    4

1.32
Regulated Net Income                                4

1.33
Senior Officer                                    4

1.34
Target Incentive Fund                                4

shall have the meaning set forth in Section 4.02(a).
4





--------------------------------------------------------------------------------

Exhibit 10.2


ARTICLE II. ELIGIBILITY
4

2.01
4

2.02
4

2.03
4

ARTICLE III. ADMINISTRATION
5

3.01
5

ARTICLE IV. DETERMINATION OF AWARDS
5

4.01
Incentive Percentages                                5

4.02
Target Incentive Fund                                5

4.03
Adjusted Target Incentive Fund                            6

4.04
Incentive Awards                                    7

4.05
Awards to Executive Officers                         8

ARTICLE V. PAYMENT OF AWARDS
12

5.01
Time of Payment                                 12

5.02
Manner of Payment                                 12

5.03
Posthumous Payments                             12

5.04
Recoupment of Awards                             13

ARTICLE VI. MISCELLANEOUS
13

6.01
Amendment and Termination                         13

6.02
Effect of Plan                                     13

6.03
Withholding                                     13

6.04
Funding                                     14

6.05
Facility of Payment                             14

6.06
Nonalienation                                 14





























--------------------------------------------------------------------------------


Exhibit 10.2


CONSOLIDATED EDISON COMPANY OF NEW YORK, INC.
2005 EXECUTIVE INCENTIVE PLAN




ARTICLE I. DEFINITIONS


The following terms when capitalized herein shall have the meanings set forth
below.


1.01    Adjusted Target Incentive Fund
shall have the meaning set forth in Section 4.03(c).


1.02    Annual Incentive Awards
shall mean annual awards made under the terms of this Plan, the AIP, the ATIP,
the CEI Annual Incentive Plan, the Annual Executive Incentive Plan for
Presidents of the Consolidated Edison, Inc. Competitive Energy Businesses, and
the Management Variable Pay Plan for CECONY management employees.


1.03    AIP
shall mean the Con Edison Competitive Energy Businesses Annual Incentive Plan,
as may be amended from time to time, or may mean, effective January 1, 2017, the
Con Energy Transmission, Inc. (“CET”) Annual Incentive Award, as set forth in
Section 4.05 herein.


1.04    ATIP
shall mean the O&R Annual Team Incentive Plan, as may be amended from time to
time.


1.05    Award Date
shall mean, with respect to any Incentive Award, January 1 of the year following
the year to which such Incentive Award relates.


1.06    Board of Trustees
shall mean the Board of Trustees of the Company or the Management Development
and Compensation Committee of the Board of Trustees, if the Board has given the
Committee authority to act on its behalf.


1.07    Board of Directors
shall mean the Board of Directors of Consolidated Edison, Inc or the Management
Development and Compensation Committee of the Board of Directors, if the Board
of Directors has given the Committee authority to act on its behalf.


1.08    Capital Budget
shall mean the portion of the CECONY Capital Budget approved by the Board of
Trustees that is comprised of capital expenditures, including electric, gas,
steam, and common. The Capital Budget goal may exclude certain expenditures as
determined and approved by the Board of Trustees.


1.09    CEBs
shall mean the Competitive Energy Businesses.


1.10    CECONY Net Income
shall mean net income from ongoing operations for CECONY, which includes income
from CECONY operations after subtracting all expenses incurred by CECONY,
including federal


1

--------------------------------------------------------------------------------

Exhibit 10.2


and state income taxes. Net income shall not include extraordinary non-recurring
items identified by the Company after the target is established. Net income
shall be net of the reserve that is established for the Target Incentive Fund
and awards made under the Management Variable pay plan during the year-end
closing and shall not be weather normalized.


1.11    CEI
shall mean Consolidated Edison, Inc., or any successor by merger, purchase or
otherwise.


1.12    CEI Net Income
shall mean net income from ongoing operations for CEI which includes income from
CEI operations after subtracting all expenses incurred by CEI, including federal
and state income taxes. CEI Net Income shall not include extraordinary
non-recurring items identified by the Company after the target is established or
the impacts of mark-to-market activity. CEI Net income shall be net of the
reserve that is established for the Annual Incentive Awards during the year-end
closing.


1.13    CET
shall mean Con Energy Transmission, Inc.


1.14    Committee
shall mean The Management Development and Compensation Committee of the Board of
Directors or the Management Development and Compensation Committee of the Board
of Trustees, as applicable.


1.15    Company or CECONY
shall mean Consolidated Edison Company of New York, Inc. or any successor by
merger, purchase or otherwise.


1.16    Deferred Income Plan or DIP
shall mean the Consolidated Edison Company of New York, Inc. Deferred Income
Plan, as amended from time to time.


1.17    Effective Date
shall mean January 1, 2005.


1.18    Executive Officer
shall mean an executive of the Company who holds the position of Chairman and
Chief Executive Officer, Executive Vice President, Senior Vice President and
Chief Financial Officer, General Counsel, President and Chief Operating Officer,
Senior Vice President - Business Shared Services, Senior Vice President -
Enterprise Shared Services, Senior Vice President - Public Affairs, or Vice
President and General Auditor; an executive of Orange and Rockland Utilities
Inc. who holds the title of President and Chief Executive Officer; or an
executive of CEI who holds the title of The Group President, Competitive Energy
Businesses.


Effective January 1, 2015, the above definition is amended to include any Vice
President of Orange and Rockland Utilities Inc. The positions “Senior Vice
President - Corporate Shared Services” and “Senior Vice President - Utility
Shared Services” are added. All other positions


2

--------------------------------------------------------------------------------

Exhibit 10.2


under this Section 1.17 remain the same. Effective January 1, 2017, “Executive
Officer” shall include the President and Chief Executive Officer of Con Edison
Transmission, Inc.
1.19    Financial Performance
shall mean the financial performance component used to determine an Executive
Officer’s Target Award and shall be either the same as the component used for
determining awards under Section 4.04 of this Plan, the ATIP, the AIP, or a
combination thereof as applicable to the Executive Officer and as set forth in
Section 4.05.


1.20    Incentive Award
shall have the meaning set forth in Section 4.04 or Section 4.05, as applicable.


1.21    Incentive Percentage
shall have the meaning set forth in Section 4.01.


1.22    Officer
shall mean an executive of CECONY who is not a Senior Officer or an Executive
Officer.


1.23    Operating Budget
shall mean the portion of the CECONY O & M Budget approved by the Board of
Trustees which is comprised of departmental expenses, including Interference and
Uncollectible expenses. Operating Budget shall not include corporate expenses
such as employee benefits, damages and lawsuits, rental fees (transformer vault
rental) and external audit fees.


1.24    Operating Performance
shall mean the operating performance component used to determine an Executive
Officer’s Target Award and shall be either the same as the component used for
determining awards under Section 4.04 of this Plan, the ATIP, the AIP, or a
combination thereof as applicable to the Executive Officer and as set forth in
Section 4.05.


1.25    O&R
shall mean Orange and Rockland Utilities, Inc.


1.26    O&R Net Income
shall mean net income from ongoing operations for O&R, which includes income
from O&R operations after subtracting all expenses incurred by O&R, including
federal and state income taxes. Net income shall not include extraordinary
non-recurring items identified by O&R after the target is established. Net
income shall be net of the reserve that is established for the Target Incentive
Fund and the ATIP awards during the year-end closing and shall not be weather
normalized.


1.27    Participant
shall mean any individual who is eligible to participate in the Plan in
accordance with Article II.


1.28    Performance Indicators
shall mean health and safety, operational considerations, customer satisfaction,
reliability, environmental considerations, employee development considerations
or any other or additional performance indicators that the Board of Trustees
may, from time to time, deem appropriate.


3

--------------------------------------------------------------------------------

Exhibit 10.2




1.29    Plan
shall mean the Consolidated Edison Company of New York, Inc. 2005 Executive
Incentive Plan, as amended.


1.30    Plan Administrator
shall mean the individual appointed by the Company’s Chief Executive Officer to
administer the Plan as provided in Article III.


1.31    Potential Award
shall have the meaning set forth in Section 4.02(c).


1.32    Regulated Net Income
shall mean the total of CECONY Net Income and O&R Net Income.


1.32    Senior Officer
shall mean a Senior Vice President of CECONY who is not an Executive Officer.


1.34    Target Incentive Fund
shall have the meaning set forth in Section 4.02(a).




ARTICLE II. ELIGIBILITY


2.01     The Board of Trustees, in its discretion, from time to time, may
designate and change the designation of the executives or executive position
levels within the Company eligible to participate in the Plan. The Board of
Directors, in its discretion, from time to time, may designate the Executive
Officers eligible to participate in the Plan.


2.02    To be eligible to receive an award under the Plan for a particular year,
an executive (other than an Executive Officer) must (a) have been employed by
the Company during any portion of such year and (b) not later than September 30
of such year achieve an eligible position level or be designated by the Board of
Trustees as eligible to participate in the Plan. To be eligible to receive an
award under the Plan for a particular year, an Executive Officer, must (x) have
been employed by the Company, CEI or O&R during any portion of such year and (y)
not later than September 30 of such year achieve an Executive Officer position
or be designated by the Board of Directors as eligible to participate in the
Plan.


2.03    If a Participant retires or resigns after June 30 at age 55 with at
least five years of service, he or she may, in the sole discretion of the Plan
Administrator, receive a prorated Incentive Award based on the number of
calendar months worked during the year to which such Incentive Award relates.




4

--------------------------------------------------------------------------------

Exhibit 10.2


ARTICLE III. ADMINISTRATIONADMINISTRATION


3.01    Except as otherwise provided in the Plan, all determinations in
connection with the Plan shall be made by the Plan Administrator, who shall be
appointed by the Company’s Chief Executive Officer and whose decisions shall be
final and conclusive upon all Participants and any persons asserting any claim
derived from a Participant. The Plan Administrator shall make such
determinations after receiving the recommendations of the Company’s Chief
Executive Officer (except as to matters relating to the participation of the
Company’s Chief Executive Officer in the Plan and decisions with respect to him
or her shall be made by the Board of Trustees). The Plan Administrator shall
abstain from any determination under the Plan in which he or she has a personal
interest, in which case such determination shall be made by the Company’s Chief
Executive Officer. The Plan Administrator shall be responsible for the
administration of the Plan under the direction of the Company’s Chief Executive
Officer.


ARTICLE IV. DETERMINATION OF AWARDS


4.01    Incentive Percentages


Except as provided in Section 4.05, the Board of Trustees shall determine a
percentage of annual salary deemed to constitute an appropriate incentive for
each executive or executive position level eligible to participate in the Plan.
Each such percentage is herein called an “Incentive Percentage”. The Board of
Trustees may, from time to time, increase or decrease any Incentive Percentage,
as the Board of Trustees may deem appropriate.


4.02    Target Incentive Fund


Except as provided in Section 4.05:


(a)    At the end of each year, the annual rate of salary of each executive
eligible to participate in the Plan for such year, as such salary is in effect
at the end of such year, shall be multiplied by the Incentive Percentage
applicable to such person at such time. The sum of such products for all
executives eligible to participate in the Plan for such year is herein called
the “Target Incentive Fund” for such year.


(b)    For purposes of calculating the Target Incentive Fund for any year:


(1)    In the case of an executive whose employment with the Company has
terminated during the year, the annual salary rate of such executive in effect
at the time of such termination shall be deemed to be the annual salary rate of
such executive at the end of such year.
    
(2)    Deferred compensation, at the annual rate in effect at the end of the
year pursuant to an agreement between the Company and an executive, shall be
considered part of such executive’s annual rate of salary at the end of such
year.


(3)    An executive’s annual rate of salary shall be determined without any
deduction for pre-tax contributions or after-tax contributions made pursuant to
the Consolidated Edison Thrift Savings Plan, the Con Edison Flexible
Reimbursement Account Plan, the Con Edison OPTIONS Program for Management
Employees, or the Deferred Income Plan.




5

--------------------------------------------------------------------------------

Exhibit 10.2


(c)    The amount included in the Target Incentive Fund for any year with
respect to each executive is called such executive’s “Potential Award”.


4.03    Adjusted Target Incentive Fund


Except as provided in Section 4.05:


(a)    Each year the Board of Trustees shall determine whether award of the
Target Incentive Fund for the preceding year is appropriate or whether and to
what extent such Target Incentive Fund shall be reduced, eliminated entirely, or
increased. The Board of Trustees may increase or decrease the Target Incentive
Fund.


(i)    Effective Prior to January 1, 2011. In making such determination, the
Board of Trustees shall consider the Company’s performance during the preceding
year with respect to pre-determined goals in the following three areas: 1)
CECONY Net Income, 2) the CECONY Operating Budget, and 3) specific Performance
Indicators. The weighting assigned to each of these three areas will be as
follows: Fifty percent (50%) of the Target Incentive Fund shall be based on the
Company’s performance with respect to the CECONY Net Income goal; Twenty percent
(20%) of the Target Incentive Fund shall be based on the Company’s performance
with respect to the CECONY Operating Budget goal, and thirty percentage (30%) of
the Target Incentive Fund shall be based on the Company’s performance with
respect to the Performance Indicators goal. The actual percentage in each of
these three areas that shall comprise the Target Incentive Fund can range from
zero to One Hundred Twenty percent (120%) of the respective areas’ weight based
on the actual outcomes with respect to the goal for those areas as determined by
the Board of Trustees. Effective January 1, 2010, the actual percentage in each
of these three areas that shall comprise the Target Incentive Fund can range
from zero to two hundred percent (200%) of the respective areas’ weight based on
the actual outcomes with respect to the goal for those areas as determined by
the Board of Trustees. The Board of Trustees may consider such additional
Performance Indicators as the Board of Trustees deems relevant.


(ii)    Effective January 1, 2011. In making such determination, the Board of
Trustees shall consider the Company’s performance during the preceding year with
respect to pre-determined goals in the following four areas: 1) CECONY Net
Income; 2) the CECONY Operating Budget; 3) the CECONY Capital Budget; and 4)
specific Performance Indicators. The weighting assigned to each of these four
areas will be as follows: Fifty percent (50%) of the Target Incentive Fund shall
be based on the Company’s performance with respect to the CECONY Net Income
goal; Ten percent (10%) of the Target Incentive Fund shall be based on the
Company’s performance with respect to the CECONY Operating Budget goal, Ten
percent (10%) of the Target Incentive Fund shall be based on the Company’s
performance with respect to the CECONY Capital Budget goal, and thirty percent
(30%) of the Target Incentive Fund shall be based on the Company’s performance
with respect to the Performance Indicators goal. The results for the CECONY
Operating Budget and the CECONY Capital Budget will be modified based on the
achievement of certain productivity measures as determined and approved by the
Board of Trustee. The actual percentage in each of these four areas that shall
comprise the Target Incentive Fund can range from zero to two hundred percent
(200%) of the respective areas’ weight based on the actual outcomes with respect
to the goal for those areas as determined by the Board of Trustees. The Board of
Trustees may consider such additional Performance Indicators as the Board of
Trustees deems relevant.


6

--------------------------------------------------------------------------------

Exhibit 10.2




(iii)    Effective January 1, 2017, In making such determination, the Board of
Trustees shall consider the Company’s performance during the preceding year with
respect to pre-determined goals in the following four areas: 1) CECONY Net
Income; 2) the CECONY Operating Budget; 3) the CECONY Capital Budget; and 4)
specific Performance Indicators. The weighting assigned to each of these four
areas will be as follows: Fifty percent (50%) of the Target Incentive Fund shall
be based on the Company’s performance with respect to the CECONY Net Income
goal; fifteen percent (15%) of the Target Incentive Fund shall be based on the
Company’s performance with respect to the CECONY Operating Budget goal, Ten
percent (10%) of the Target Incentive Fund shall be based on the Company’s
performance with respect to the CECONY Capital Budget goal, and twenty five
percent (25%) of the Target Incentive Fund shall be based on the Company’s
performance with respect to the Performance Indicators goal. The results for the
CECONY Operating Budget and the CECONY Capital Budget will be modified based on
the achievement of certain productivity measures as determined and approved by
the Board of Trustee. The actual percentage in each of these four areas that
shall comprise the Target Incentive Fund can range from zero to two hundred
percent (200%) of the respective areas’ weight based on the actual outcomes with
respect to the Adjusted Net Income, Operating Budget, and operational
performance. A sliding scale from zero to one hundred twenty percent (120%) will
be applied to the CECONY Capital Budget component based on actual results. The
Board of Trustees may consider such additional Performance Indicators as the
Board of Trustees deems relevant.




(b)    Notwithstanding any other provision, the Target Incentive Fund for any
year in which the Company omits a dividend on its common stock, or in which the
CECONY Net Income is less than ninety percent (90%) of its target, shall be
reduced to zero.


(c)    The Target Incentive Fund for a year, as adjusted pursuant to this
Section 4.03, is herein called the “Adjusted Target Incentive Fund”.




4.04    Incentive Awards


Except as provided in Section 4.05:


(a)    After the Adjusted Target Incentive Fund for a year has been determined
as provided in Section 4.03, the Committee of the Board of Trustees, upon the
recommendations of the Company’s Chief Executive Officer, shall make, subject to
confirmation by the Board of Trustees, awards to individual Participants who are
eligible to participate in the Plan based on the achievement of Company
performance goals, organizational performance, and the Participant’s individual
performance for such year. Such awards are herein called “Incentive Awards”.


(1)    Incentive Awards shall be determined based on the following criteria:


(i)    For each Senior Officer, his or her Incentive Award shall be based on the
following four components weighted as indicated: fifteen percent (15%) shall be
based on the Company achieving its CECONY Net Income goal; twenty percent (20%)
shall be based on his or her organization achieving its budget goal; twenty-five
percent


7

--------------------------------------------------------------------------------

Exhibit 10.2


(25%) shall be based on his or her organization achieving its Performance
Indicators, and forty percent (40%) shall be based on his or her individual
performance.


(ii)    For all other Participants, except Senior Officers, his or her Incentive
Award shall be based on the following four components weighted as indicated:
twelve and one-half percent (12.5%) shall be based on the Company achieving its
CECONY Net Income goal, seventeen and one-half percent (17.5%) shall be based on
his or her Group achieving its budget goal; thirty percent (30%) shall be based
on his or her Group achieving its Performance Indicators, and forty percent
(40%) shall be based on his or her individual performance.


(iii)    (a)    Effective Prior to January 1, 2010. The actual percentage of the
Incentive Award based on the individual performance component may range from
zero to one hundred fifty percent (150%) based on the Participant’s actual
performance. The actual percentage of the Incentive Award based on the remaining
three components may range from zero to one hundred twenty percent (100%) based
on the actual outcomes with respect to the goals for those components. As a
result, a Participants actual Incentive Award may range from zero to one hundred
thirty two percent (132%) of the Participant’s Potential Award.


(b)    Effective January 1, 2010. The actual percentage of the Incentive Award
based on the individual performance component may range from zero to one hundred
fifty percent (150%) based on the Participant’s actual performance. The actual
percentage of the Incentive Award based on the remaining three components may
range from zero to one hundred (100%) based on the actual outcomes with respect
to the goals for those components. As a result of the increase in the maximum
range of the Target Incentive Fund effective January 1, 2010, a Participant’s
actual Incentive Award may range from zero to two hundred forty percent (240%)
of the Participant’s Potential Award.


(b)    If, however, a Participant has entered into an employment agreement with
the Company providing for a different basis for the determination of his or her
Incentive Award under this Plan, the determination of the amount of his or her
Incentive Award will be governed by the terms and conditions set forth in his or
her employment agreement.


(c)    The aggregate of all Incentive Awards for a year may not exceed the
Adjusted Target Incentive Fund for such year.


4.05    Awards to Executive Officers


Notwithstanding the foregoing, the determination of the Incentive Award for an
Executive Officer shall be in accordance with this Section 4.05 instead of
Sections 4.01, 4.02, 4.03 and 4.04.


(a)    The Incentive Award of an Executive Officer shall be determined based on
the following criteria:


(1)    The Board of Directors shall determine the Incentive Percentage for each
Executive Officer eligible to participate in the Plan. The Board of Directors
may, from time to time, increase or decrease any Executive Officer’s Incentive
Percentage, as it may deem appropriate.


8

--------------------------------------------------------------------------------

Exhibit 10.2




(2)    Each Executive Officer’s Incentive Award will be based on three
components: net income, Financial Performance and Operating Performance.


(b)    For the Chairman and Chief Executive Officer, Executive Vice President,
Senior Vice President and Chief Financial Officer, and General Counsel.


(1)    The net income component will constitute fifty percent (50%) of the
Incentive Award and the measure will be CEI Net Income.


(2)    The Financial Performance component will constitute twenty percent (20%)
of the Incentive Award and the component will be established in January of each
Plan year by the Board of Trustees for EIP awards, by the Board of Directors of
O&R for ATIP awards and the Board of Directors of the CEBs and CET, for their
respective AIP awards. The weighting applied to this component will be based on
the budgeted net income of CECONY, O&R, the CEBs, and effective January 1, 2017,
CET for such year. Effective January 1, 2017, the Financial Performance
component shall constitute twenty five percent (25%) of the Incentive Award.


(3)    The Operating Performance component will constitute thirty percent (30%)
of the Incentive Award and the component will be established in January of each
year by the Board of Trustees for EIP awards, the Board of Directors of O&R for
ATIP awards and the Board of Directors of the CEBs and CET for their respective
AIP awards. The weighting applied to this component will be based on the
budgeted net income of CECONY, O&R, the CEBs and effective January 1, 2017, CET
for such year. Effective January 1, 2017, the Operating Performance component
shall constitute twenty five percent (25%) of the Incentive Award.




(c)    For the President and Chief Executive Officer of O&R.


(1)    The net income component will constitute fifty percent (50%) of the
Incentive Award and the measure will be Regulated Net Income and will be
weighted 80% on the O&R Adjusted Net Income Payout percentage achieved plus 20%
on the CECONY Adjusted Net Income Payment percentage achieved.


(2)    The Financial Performance component will constitute twenty percent (20%)
of the Incentive Award and the component will be the same as the component
established in January of each year by the Board of Directors of O&R for the
ATIP awards. Effective January 1, 2017, the Financial Performance component
shall constitute twenty five percent (25%) of the Incentive Award.


(3)    The Operating Performance component will constitute thirty percent (30%)
of the Incentive Award and the component will be the same as the component
established in January of each year by the Board of Directors of O&R for the
ATIP awards. Effective January 1, 2017, the Operating Performance component
shall constitute twenty five percent (25%) of the Incentive Award.


(d)    For the Group President, Competitive Energy Businesses.




9

--------------------------------------------------------------------------------

Exhibit 10.2


(1)    The net income component will constitute fifty percent (50%) of the
Incentive Award and the measure will be CEI Net Income.


(2)    The Financial Performance component will constitute twenty percent (20%)
of the Incentive Award and the component will be the same as the component
established in January of each year by the Board of Directors of the CEBs for
the AIP awards.




(3)    The Operating Performance component will constitute thirty percent (30%)
of the Incentive Award and the component will be the same as the component
established in January of each year by the Board of Directors of the CEBs for
the AIP awards.


(e)    For the President and Chief Operating Officer of CECONY.


(1)    The net income component will constitute fifty percent (50%) of the
Incentive Award and the measure will be Regulated Net Income.


(2)    The Financial Performance component will constitute twenty percent (20%)
of the Incentive Award and the component will be the same as the component
established in January of each year by the Board of Trustees for the EIP awards.
Effective January 1, 2017, the Financial Performance component shall constitute
twenty five percent (25%) of the Incentive Award.


(3)    The Operating Performance component will constitute thirty percent (30%)
of the Incentive Award and the component will be the same as the component
established in January of each year by the Board of Trustees for the EIP awards.
Effective January 1, 2017, the Operating Performance component shall constitute
twenty five percent (25%) of the Incentive Award.


(f)    For the Senior Vice President - Business Shared Services, Senior Vice
President - Enterprise Shared Services, Senior Vice President - Corporate Shared
Services, Senior Vice President - Utility Shared Services, Senior Vice President
- Public Affairs, Vice President and General Auditor.




(1)
The net income component will constitute fifty percent (50%) of the Incentive
Award and the measure will be Regulated Net Income.



(2)
The Financial Performance component will constitute twenty percent (20%) of the
Incentive Award and the component will be the same as the component established
in January of each year by the Board of Trustees for the EIP awards and by the
Board of Directors of O&R for the ATIP awards. The weighting applied to these
this component will be based on the budgeted net income at CECONY and O&R for
such year. Effective January 1, 2017, the Financial Performance component shall
constitute twenty five percent (25%) of the Incentive Award.



(3)
The Operating Performance component will constitute thirty percent (30%) of the
Incentive Award and the component will be the same as the component established
in January of each year by the Board of Trustees for the EIP awards and by the
Board of Directors of for the ATIP awards. The weighting applied



10

--------------------------------------------------------------------------------

Exhibit 10.2


to this component will be based on the budgeted net income at CECONY and O&R for
such year. Effective January 1, 2017, the Operating Performance component shall
constitute twenty five percent (25%) of the Incentive Award.


(g)    For the Vice Presidents of O&R.
(1)
The net income component will constitute fifty percent (50%) of the Incentive
Award and the measure will be the O&R Adjusted Net Income Payout percentage
achieved.

(2)
The Financial Performance component will constitute twenty percent (20%) of the
Incentive Award and the component will be the same as the component established
in the first quarter of each year by the Board of Directors of O&R for the ATIP
awards. Effective January 1, 2017, the Financial Performance component shall
constitute twenty five percent (25%) of the Incentive Award.

(3)
The Operating Performance component will constitute thirty percent (30%) of the
Incentive Award and the component will be the same as the component established
in the first quarter of each year by the Board of Directors of O&R for the ATIP
awards. Effective January 1, 2017, the Operating Performance component shall
constitute twenty five percent (25%) of the Incentive Award.



(h) For the President and Chief Executive Officer of Con Edison Transmission,
Inc.


(1)    The net income component will constitute fifty percent (50%) of the
Incentive Award and will be weighted 60% on the CET Adjusted Net Income Payment
percentage achieved, plus 20% on the CEI Adjusted Net Income Payment percentage
achieved, and 20% on the CEB Adjusted Net Income Payment percentage achieved.


(2)    The Financial Performance component will constitute twenty five percent
(25%) of the Incentive Award and will be weighted 60% on the CET operating
budget and 40% on the CEB operating budget.


(3)    The Operating Performance component will constitute twenty five percent
(25%) of the Incentive Award and will be weighted 60% on the CET operational
performance and 40% on the CEB operational performance.


(i)    (1)    Effective Prior to January 1, 2010. The actual Incentive Award for
an Executive Officer may range from zero to one hundred twenty percent (120%) of
the target award (i.e., a percentage of the Executive Officer’s year-end salary
equal to his or her Incentive Percentage) based on the annual performance with
respect to the applicable net income, Financial Performance and Operating
Performance components for the Executive Officer described above.


(2)    Effective January 1, 2010. The actual Incentive Award for an Executive
Officer may range from zero to two hundred (200%) of the target award (i.e., a
percentage of the Executive Officer’s year-end salary equal to his or her
Incentive Percentage) based on the


11

--------------------------------------------------------------------------------

Exhibit 10.2


annual performance with respect to the applicable net income, Financial
Performance and Operating Performance components for the Executive Officer
described above.


(3) Effective January 1, 2015. The actual Incentive Award for an Executive
Officer may range from zero to one hundred ninety two and one half percent
(192.5%) of the target award (i.e., a percentage of the Executive Officer’s
year-end salary equal to his or her Incentive Percentage) based on the annual
performance with respect to the applicable net income, Financial Performance and
Operating Performance components for the Executive Officer described above.


(4) Effective January 1, 2017. The actual Incentive Award for an Executive
Officer may range from zero to one hundred ninety five (195%) of the target
award (i.e., a percentage of the Executive Officer’s year-end salary equal to
his or her Incentive Percentage) based on the annual performance with respect to
the applicable net income, Financial Performance and Operating Performance
components for the Executive Officer described above.


(j)    Each Executive Officer’s Incentive Award payout will be determined based
upon the satisfaction of the applicable performance goals. The Committee of the
Board of Directors, however, has the discretion to adjust an Executive Officer’s
Incentive Award based on a review of the performance of the Company, CEI, O&R,
or a combination thereof, including financial, operating and other factors, and
based upon the recommendation of the Company’s Chairman and Chief Executive
Officer (except with respect to his own award). The Committee of the Board of
Directors shall make, subject to confirmation by the Board of Directors, the
Incentive Award to the individual Executive Officer.


(k)    If, however, the Executive Officer has entered into an employment
agreement with the Company, CEI or O&R providing for a different basis for the
determination of his or her Incentive Award under this Plan, the determination
of the amount of his or her Incentive Award will be governed by the terms and
conditions set forth in his or her employment agreement.


ARTICLE V. PAYMENT OF AWARDS


5.01    Time of Payment


An Incentive Award shall be paid between January 1 and March 15 of the year
following the year to which such Incentive Award relates. Participants may defer
up to two-thirds of their Incentive Award into the DIP upon the terms and
conditions as set forth in the DIP. Effective January 1, 2008, a Participant may
defer up to 100 percent of his or her Incentive Award into the DIP upon the
terms and conditions as set forth in the DIP, less any applicable withholding
taxes required to be withheld pursuant to Section 6.03.


5.02    Manner of Payment


Any portion of the Incentive Award that is not deferred under the terms of the
DIP shall be paid to the Participant in a single lump sum.


5.03    Posthumous Payments




12

--------------------------------------------------------------------------------

Exhibit 10.2


If a Participant shall die before any payment to be made to the Participant
under this Plan has been made, the payment shall be made to the Participant’s
estate or personal representative in a single lump sum in accordance with
Section 5.01.


5.04    Recoupment of Awards
The Participant’s Incentive Award, is subject to the Company’s Recoupment
Policy, as amended from time to time.
(a)
Under this Recoupment Policy, appropriate actions, as determined by the
Committee, will be undertaken by the Company to recoup the Excess Award Amount,
as defined below, received by any Participant when:

(1)    The Audit Committee of CEI determines that CEI is required to prepare an
accounting restatement due to its material noncompliance with any financial
reporting requirement under the securities laws ( a “Restatement”);


(2)    The Participant received an Award during the three-year period preceding
the date on which CEI is required to prepare a Restatement; and


(3)    The amount of the Award received by the Participant, based on the
erroneous data, was in excess of what would have been paid to the Participant
under the Restatement (the “Excess Award Amount”).


ARTICLE VI. MISCELLANEOUS


6.01    Amendment and Termination


The Company reserves the right, by action of the Board of Trustees, to terminate
the Plan entirely, or to temporarily or permanently discontinue the making of
awards under the Plan; and further reserves the right, by action of the Board of
Trustees or the Plan Administrator, to otherwise modify the Plan from time to
time; provided that no such modification, termination, or discontinuance shall
adversely affect the rights of Participants with respect to Incentive Awards
previously determined; and provided further, that no modification by action of
the Plan Administrator shall have a material effect on the benefits payable
under the Plan.


6.02    Effect of Plan


The establishment and continuance of the Plan shall not constitute a contract of
employment between the Company and any employee. No person shall have any claim
to be granted an award under the Plan and there is no obligation for uniformity
of treatment of employees or Participants under the Plan. Neither the Plan nor
any action taken under the Plan shall be construed as giving to any employees
the right to be retained in the employ of the Company, nor any right to examine
the books of the Company, or to require an accounting.


6.03    Withholding


The Company shall deduct from any payment under the Plan any federal, state, or
local income or employment taxes that the Company, in its sole discretion,
determines is required


13

--------------------------------------------------------------------------------

Exhibit 10.2


by law or governmental rule or regulation to be withheld with respect to such
payment. Each Participant shall bear all expenses of, and be solely responsible
for all federal, state and local taxes due with respect to any payment received
under this Plan. All payments will be reported to the IRS.




6.04    Funding


All amounts payable in accordance with this Plan shall constitute a general
unsecured obligation of the Company. Such amounts, as well as any administrative
costs relating to the Plan, shall be paid out of the general assets of the
Company.




6.05    Facility of Payment


In the event that the Plan Administrator shall find that a Participant is unable
to care for such Participant’s affairs because of illness or accident, the Plan
Administrator may, unless claim shall have been made therefore by a duly
appointed legal representative, direct that any benefit payment due the
Participant, to the extent not payable from a grantor trust, be paid on the
Participant’s behalf to the Participant’s spouse, a child, a parent or other
blood relative, or to a person with whom the Participant resides or a legal
guardian, and any such payment so made shall be a complete discharge of the
liabilities of the Company and the Plan therefore. Such payment shall be made in
accordance with the terms and conditions set forth in Article V.


6.06    Nonalienation


Subject to any applicable law, no benefit under the Plan shall be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, and any attempt to do so shall be void, nor shall any
such benefit be in any manner liable for or subject to garnishment, attachment,
execution or levy, or liable for or subject to the debts, contracts,
liabilities, engagements or torts of the person entitled to such benefits.
Pursuant to resolutions of the Management Development and Compensation
Committees of the Board of Directors of Consolidated Edison, Inc., and
Consolidated Edison Company of New York, Inc. adopted on February 15, 2017, and
the authority granted to the Plan Administrator under section 6.01 of the
Consolidated Edison Company of New York, Inc. 2005 Executive Incentive Plan, the
undersigned hereby approves the Consolidated Edison Company of New York, Inc.
2005 Executive Incentive Plan, as amended and restated herein.






























14

--------------------------------------------------------------------------------

Exhibit 10.2


IN WITNESS WHEREOF, the undersigned has executed the instrument this day of July
14, 2017








/s/ Richard Bagwell
Richard Bagwell
Plan Administrator
Consolidated Edison Company of New York, Inc.
2005 Executive Incentive Plan, and
Vice President-Human Resources
Consolidated Edison Company of New York, Inc.




15